DETAILED ACTION
Applicant’s 05/24/2021 response to the previous 02/22/2021 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1-10, 12-15 and 21-26 as filed in Applicant’s 05/24/2021 response.

Notice of Pre-AIA  or AIA  Status
No Priority is claimed accordingly the earliest filing date is 07/06/2018 (20180706).

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s 05/24/2021 arguments with respect to the rejection set forth in section 9 of the previous 02/22/2021 Office action have been fully considered and are persuasive.  Accordingly said rejection has been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.



Allowable Subject Matter
Claims 1-10, 12-15 and 21-26 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of claims 1-10, 12-15 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170191849 A1 to AGAM S et al. (Agam) in view of US 20140214319 A1 to Vucetic; Slobodan et al. (Vucetic) fails to teach or render obvious a method and/or device that provides navigation of a vehicle to park near a destination, the device comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the device to: identify a set of routes near the destination, respective routes comprising a set of segments, wherein a first route of the set of routes comprises a first set of two or more segments and a second route of the set of routes comprises a second set of two or more segments; for 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention with regard to, inter alia determining parking routes.  This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210904

/BEHRANG BADII/Primary Examiner, Art Unit 3665